 

Exhibit 10.5

AMENDED AND RESTATED LIMITED WAIVER

THIS AMENDED AND RESTATED LIMITED WAIVER dated as of June 15, 2020 (the “A&R
Limited Waiver”) is granted by Bank of Montreal, as administrative agent (the
“Administrative Agent”), on behalf of and at the direction of the Required
Lenders in favour of MGE Niagara Entertainment Inc. (the “Borrower”);

WHEREAS the Borrower entered into a credit agreement dated as of June 10, 2019
(as amended on July 17, 2019 and as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) with, among
others, Complex Services Inc., as guarantor, the Administrative Agent, and each
of the lenders party thereto from time to time, as lenders (the “Lenders”);

AND WHEREAS in light of the COVID-19 pandemic and in accordance with Applicable
Law, OLG has authorized and directed the temporary closure of the Casino
Facilities (the “Closure”) until the earlier of 3:59:59 a.m. on (i) June 30,
2020, subject to extension by agreement of the parties, and (ii) the date on
which such Casino Facilities are permitted to open to the public in accordance
with Applicable Law, subject to any other re- opening date by agreement of the
parties (the closure, without regard to any extension thereof, being the
“Closure Period”);

AND WHEREAS OLG has agreed to provide certain financial relief to the Borrower
under the COSA during the Closure Period, as further described in the letter
from OLG to the Borrower dated April 19, 2020, a copy of which has been provided
to the Lenders;

AND WHEREAS, the Closure has been for a duration of more than 60 consecutive
days which, in the absence of the May Limited Waiver (as defined below), would
have resulted in an Event of Default under Section 11.1.11 of the Credit
Agreement (the “Specified Event of Default”);

AND WHEREAS, pursuant to a Limited Waiver dated as of May 15, 2020 (the “May
Limited Waiver”), the Administrative Agent on behalf of and at the direction of
the Required Lenders waived the Specified Event of Default, and any consequences
thereof, under the Credit Agreement or any other Loan Document until June 15,
2020;

AND WHEREAS, the Borrower has requested that the Required Lenders extend the
waiver of any occurrence of the Specified Event of Default, and any consequences
thereof, under the Credit Agreement or any other Loan Document from the date
hereof until June 30, 2020 (such period being referred to herein as the
“Extended Waiver Period”);

AND WHEREAS in accordance with Section 9.2.15 of the Credit Agreement, upon the
assignment to, and assumption by, the Borrower of the NFEC Lease (the “NFEC
Lease Assignment Date”), the Borrower is required to contemporaneously deliver
to the Administrative Agent the closing deliverables set out in such Section
(the “NFEC Deliverables”).

 

29970919.3

--------------------------------------------------------------------------------

 

AND WHEREAS the Borrower has requested that the Required Lenders waive the
requirement to deliver the NFEC Deliverables on the NFEC Lease Assignment Date
and grant an extension to June 30, 2020;

AND WHEREAS the Required Lenders have agreed to the requested waiver on the
terms and conditions specified herein;

NOW THEREFORE the parties hereto hereby agree as follows:

 

1.

Capitalized terms used and not otherwise defined in this A&R Limited Waiver
shall have the meanings given to them in the Credit Agreement.

 

2.

The Administrative Agent on behalf of the Required Lenders hereby waives any
occurrence of the Specified Event of Default, and any consequences thereof,
under the Credit Agreement or any other Loan Document during the Extended Waiver
Period; provided that the Borrower shall not request, and the Lenders shall have
no obligation to make available, any Advances under either Credit Facility
during the Extended Waiver Period.

 

3.

The Administrative Agent on behalf of the Required Lenders hereby waives the
requirement to deliver the NFEC Deliverables on the NFEC Lease Assignment Date;
provided such NFEC Deliverables are executed and delivered to the Administrative
Agent by no later than June 30, 2020.

 

4.

The waiver contained in this A&R Limited Waiver shall be effective only in this
instance and for the specific purpose for which it was intended and shall not be
deemed to be a consent to any other transaction or matter or waiver of
compliance in the future, or a waiver of any preceding or succeeding breach of
the same or any other covenant or provision of the Credit Agreement or any other
Loan Document.

 

5.

This A&R Limited Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This A&R Limited Waiver may be executed
by way of electronic signature (including through an information system such as
DocuSign or OneSpan or by any other electronic means) and any such execution of
this A&R Limited Waiver shall be of the same legal effect, validity or
enforceability as a manually executed signature. Delivery of an executed
counterpart of a signature page to this A&R Limited Waiver by telecopier or by
electronic transmission of a pdf formatted copy shall be effective as delivery
of a manually executed counterpart of this A&R Limited Waiver.

 

6.

The Borrower, by countersigning this A&R Limited Waiver, confirms that (i) no
Default or Event of Default has occurred and is continuing as of the date hereof
and (ii) the representations and warranties of the Loan Parties made in or
pursuant to the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof (except such
representations and warranties which are specified to be made as of a particular
date, in which case such representations and warranties were true and correct as
of such date).

 

7.

This A&R Limited Waiver constitutes a Loan Document for the purposes of the
Credit Agreement, and amends and restates the May Limited Waiver in its
entirety.

 

8.

This A&R Limited Waiver shall be governed by, and construed in accordance with,
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.

- signature pages follow -

 

29970919.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Administrative Agent has signed this A&R Limited Waiver
on behalf of and at the direction of the Required Lenders effective as of the
first date written above.

 

BANK OF MONTREAL, as Administrative Agent

 

 

By:

/s/ James Di Giacomo

Name:

James Di Giacomo

Title:

Managing Director Loan Syndications

 

 

By:

/s/ Francois Wentzel

Name:

Francois Wentzel

Title:

Managing Director

 

 

 

[Signature Page - June 2020 A&R Waiver]

--------------------------------------------------------------------------------

DocuSign Envelope ID: D2D9DE5C-1DD0-439C-BFB5-0684ABC594D3

 

The undersigned acknowledges and agrees to the foregoing as of the date first
above written.

 

MGE NIAGARA ENTERTAINMENT

INC., as Borrower

 

 

By:

/s/ Michael Silberling

Name:

Michael Silberling

Title:

President and Director

 

 

By:

/s/ Navtej Sandhawalia

Name:

Navtej Sandhawalia

Title:

Secretary

 

[Signature Page – June 2020 A&R Waiver & Consent]

29970919.3

 